DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer was filed and approved on 05/11/2021. Therefore Examiner withdraws the Double Patenting rejection set forth in the previous office action. Claims 1-24 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … one or more periodic machines that comprise the computing machine; wherein an input to each periodic machine is a time state;
wherein each periodic machine generates an output; wherein each said periodic machine has a period and a phase; wherein the phase is a time state at which the periodic machine’s output changes; wherein a multiple of the period plus the phase is a time at which the periodic machine’s output changes; wherein the combining of one or more outputs from each periodic machine generates the output for the computing machine; wherein the output is a voltage.…in combination and relationship with the rest of claim as being claimed in claim 1.
Therefore, claims 2-4, 8-10 are allowable as being dependent upon independent claim 1.

The prior art of record do not teach or suggest … one or more periodic machines that comprise the computing machine; wherein an input to each periodic machine is a time state; wherein each periodic machine generates an output; wherein each said periodic machine has a period and a phase; wherein the phase is a time state at which the periodic machine’s output changes; wherein a multiple of the period plus the phase is a time at which the periodic machine’s output
changes, wherein the combining of one or more outputs from each periodic machine generates the output for the computing machine; wherein the combining comprises the following:
there are n distinct periodic machines with n > 1; each periodic machine producing the output from its the input; adding the outputs from each periodic machine and resulting in a sum; wherein the sum represents the output of a computation..…in combination and relationship with the rest of claim as being claimed in claim 5.
Therefore, claims 6-7, 19-20 are allowable as being dependent upon independent claim 5.

The prior art of record do not teach or suggest … constructing a first method of a multiplicity of possible methods for a first instance of a procedure; performing the first instance of the procedure with one or more clock machines; constructing a second method of the multiplicity of possible methods for a second instance of the procedure; and performing the second instance of the procedure with one or more clock machines; wherein the one or more clock machines performing the first instance of the procedure are not identical to the one or more clock machines performing the second instance of the procedure; wherein the first instance of the procedure and the second instance of the procedure perform the same operation, but the first instance of the procedure performs the operation, via the first method, and the second instance of the procedure performs the procedure, via the second method; wherein the procedure implements a cryptographic cipher; wherein the constructing of the first instance of the procedure and the constructing of the second instance of the procedure are based on a non-deterministic process; wherein the non-deterministic process is based at least on a behavior of photons..…in combination and relationship with the rest of claim as being claimed in claim 11.
Therefore, claims 12-18, 21-22 are allowable as being dependent upon independent claim 11.


The prior art of record do not teach or suggest … wherein a procedure performs a finite number of Boolean operations; constructing a first method of a multiplicity of possible methods for a first instance of the procedure; performing the first instance of the procedure with one or more clock or periodic machines; constructing a second method of the multiplicity of possible methods for a second instance of the procedure; and performing the second instance of the procedure with the one or more clock or periodic machines; wherein the one or more periodic machines performing the first instance of the procedure are not identical to the one or more periodic machines performing the second instance of the procedure; wherein the first instance of the procedure and the second instance of the procedure perform the same Boolean operations, but the first instance of the procedure performs the Boolean operations operation, via the first method, and the second instance of the procedure performs the procedure, via the second method; wherein the constructing of the first instance of the procedure and the constructing of the second instance of the procedure are based on a non-deterministic process..…in combination and relationship with the rest of claim as being claimed in claim 23.
Therefore, claim 24 is allowable as being dependent upon independent claim 23.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To 
Authorization for this examiner’s amendment was given in telephonic interview from Mr. Michael Stephen Fiske on August 13th, 2021.
The application has been amended as follows:
Amend the following claims 1-24.

Claim 1. A computing machine for performing computations comprising: one or more periodic machines that comprise the computing machine; wherein an input to each of the one or more periodic machines is a time state;
wherein each of the one or more periodic machines generates an output; wherein each said periodic machine has a period and a phase; wherein the phase is a time state at which the periodic machine’s output changes; wherein a multiple of the period plus the phase is a time at which the periodic machine’s output changes; wherein said periodic machine generates the output for the computing machine; wherein the output is a voltage.

Claim 2. The computing machine of claim 1, wherein the output is at least part of a computation of a cryptographic cipher.

Claim 3. The computing machine of claim 1, wherein the combining of the one or more outputs adds each of the one or more periodic machines output of each of the one or more periodic machines.

Claim 4. The computing machine of claim 1, wherein the combining of the one or more outputs comprises the following: there are n distinct periodic machines with n>= 1; each of the one or more periodic machines producing the output from the input time state; wherein a high voltage output at the input time state represents a 1 bit in the computation; wherein a low voltage output at the output time state represents a 0 bit in the computation.

Claim 5. A computing machine for performing computations comprising: one or more periodic machines that comprise the computing machine; wherein an input to each of the one or more periodic machines is a time state; wherein each of the one or more periodic machines generates an output; wherein each of the one or more periodic machines has a period and a phase; wherein the phase is a time state at which the periodic machine’s output changes; wherein a multiple of the period plus the phase is a time at which the periodic machine’s output changes; wherein of the one or more periodic machines generates the output for the computing machine; wherein the combining comprises the following: there are n distinct periodic machines with n > 1; each of the one or more periodic machines producing the output from its the input; adding the outputs from each of the one or more periodic machines and resulting in a sum; wherein the sum represents the output of a computation.

Claim 6. The computing machine of claim 5, wherein the output is at least part of a computation of a cryptographic cipher.

Claim 7. The computing machine of claim 5, wherein the output is at least part of a computation of a Midori cipher.

Claim 8. The computing machine of claim 1, wherein the one or more periodic machines are implemented with one or more flip flops.

Claim 9. The computing machine of claim 1, wherein the one or more periodic machines are implemented with a field-programmable gate array.

Claim 10. The computing machine of claim 1, wherein at least some of phases of the one or more periodic machines 

Claim 11. A computing process for performing a computational procedure comprising: one or more clock machines that comprise the computing process; constructing a first method of a multiplicity of possible methods for a first instance of the computational procedure; performing the first instance of the computational procedure with the one or more clock machines; constructing a second method of the multiplicity of possible methods for a second instance of the computational procedure; and performing the second instance of the computational procedure with the one or more clock machines; wherein the one or more clock machines performing the first instance of the computational procedure are not identical to the one or more clock machines performing the second instance of the computational procedure; wherein the first instance of the computational procedure and the second instance of the computational procedure perform the same operation, but the first instance of the computational procedure performs the operation, via the first method, and the second instance of the computational procedure performs the computational procedure, via the second method; wherein the computational procedure implements a cryptographic cipher; wherein the constructing of the first instance of the computational procedure and the constructing of the second instance of the computational procedure are based on a non-deterministic process; wherein the non-deterministic process is based at least on a behavior of photons.

computing process of claim 11, wherein at least one of the one or more clock machines performing the second instance of the computational procedure has a different period than each of the one or more clock machines performing the first instance of the computational procedure.

Claim 13. The computing process of claim 11, wherein the first instance of the computational procedure uses two or more clock machines and at least two of the two or more clockmachines have a different number of periods.

Claim 14. The computing process of claim 11, wherein at least one or more clock machines is implemented with one or more flip flops.

Claim 15. The computing process of claim 14, wherein said flip flops are implemented with a semiconductor material.

Claim 16. The computing process of claim 11, wherein at least one of the one or more clock machines is implemented as a virtual machine.

Claim 17. The computing process of claim 11, wherein the computational procedure implements a cryptographic cipher.

Claim 18. The computing process of claim 11, wherein the computational procedure implements a Midori cipher.

Claim 19. The computing machine of claim 5, wherein the one or more periodic machines are implemented with a one or more flip flops.

Claim 20. The computing machine of claim 1, wherein the one or more periodic machines are implemented with a field-programmable gate array.

Claim 21. The computing process of claim 11, wherein said photons are absorbed by a photodetector.

Claim 22. The computing process of claim 11 further comprising: emitting the photons from a light emitting diode.

Claim 23. A computing system for performing a computational procedure comprising:
one or more clock machines that comprise the computing system; wherein the computational procedure performs a finite number of Boolean operations; constructing a first method of a multiplicity of possible methods for a first instance of the procedure; performing the first instance of the computational procedure with the one or more clock computational  procedure; and performing the second instance of the procedure with the one or more clock clock computational procedure are not identical to the one or more clock computational procedure; wherein the first instance of the computational procedure and the second instance of the computational procedure perform the same Boolean operations, but the first instance of the computational procedure performs the Boolean operations operation, via the first method, and the second instance of the computational procedure performs the computational procedure, via the second method; wherein the constructing of the first instance of the computational procedure and the computational procedure are based on a non-deterministic process.

Claim 24. The computing system of claim 23, wherein the constructing of the first instance of the computational procedure and the constructing of the second instance of the computational procedure are based on the non-deterministic process; wherein the non-deterministic process is based at least on a behavior of photons.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to compute cryptographic machines and protection of the privacy information.

Morton (Pub. No. 2015/0276874); “Method and Apparatus for Improving Efficiency of Testing Integrated Circuits”;
-Teaches testing circuitry configured to couple between the translation circuitry and the input pad of the circuit having a scan chain…receiving a multiplexed signal including scan data and clock data on a first input pad of a circuit…, see par. 22-23.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436